Filed 11/7/16
                            CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SIXTH APPELLATE DISTRICT


                                                     H043114
In re JOHN MANUEL GUIOMAR,                          (Monterey County
                                                     Super. Ct. Nos. SS131590A,
        on Habeas Corpus.                            SS131650A)




                                 I.      INTRODUCTION
        In March of 2014, petitioner John Manuel Guiomar entered into a plea agreement
that resolved four cases and resulted in four convictions (one in each case). The trial
court imposed a six-year aggregate sentence, comprised of a four-year term for robbery, a
consecutive 16-month term for burglary, a consecutive eight-month term for failure to
appear on a felony charge, and a concurrent two-year term for possession of a controlled
substance.
        In November of 2014, the electorate passed Proposition 47, which reclassified
certain felony drug and theft related offenses as misdemeanors, including possession of
a controlled substance and certain burglary offenses. (Prop. 47, as approved by voters,
Gen. Elec. (Nov. 4, 2014), eff. Nov. 5, 2014.)
        In April of 2015, petitioner filed a petition for recall of sentence under
Proposition 47. (See § 1170.18, subd. (a).) The trial court granted the petition as to
petitioner’s convictions of burglary and possession of a controlled substance, designating
those offenses as misdemeanors. The trial court then resentenced petitioner to another
six-year aggregate term by imposing a six-year term for the robbery and a concurrent
four-year term for the failure to appear.
       In his petition for writ of habeas corpus, petitioner contends that the trial court
lacked jurisdiction to increase the terms for his robbery and failure to appear convictions.
Petitioner also contends the trial court erred by failing to vacate his conviction for failure
to appear on a felony charge, because the underlying felony offense was the possession of
a controlled substance count, which had been reduced to a misdemeanor. Additionally,
petitioner contends he received ineffective assistance of counsel at his resentencing
hearing, because his counsel did not object to the increased terms for the robbery and
failure to appear convictions.
       In a supplemental petition for writ of habeas corpus, petitioner contends he was
denied the right to be present at his resentencing hearing and that his trial counsel was
ineffective for failing to object to his absence at the resentencing hearing. Petitioner also
contends that he received an unauthorized second-strike sentence for his conviction of
failure to appear on a felony charge, because the trial court had dismissed the strike
allegation as to that count.
       For reasons that we will explain, we reach the following conclusions. First, when
a defendant’s aggregate sentence includes multiple felony offenses, some of which are
reduced to misdemeanors pursuant to Proposition 47, a trial court may resentence the
defendant to increased terms for the remaining felony convictions, so long as the new
aggregate sentence does not exceed the original aggregate sentence. Second, when a
defendant is convicted of failure to appear on a felony charge, but the underlying felony
charge is later reduced to a misdemeanor pursuant to Proposition 47, the trial court is not
required to vacate the failure to appear conviction. Third, a defendant has the right to be
present at a Proposition 47 resentencing hearing, but petitioner was not prejudiced in this
case. Fourth, the trial court in this case imposed an unauthorized second-strike sentence
for defendant’s conviction of failure to appear on a felony charge. We will therefore
grant habeas relief by modifying petitioner’s sentence.



                                              2
                                   II.    BACKGROUND
       In March of 2014, petitioner entered into a plea agreement that resolved four
cases and resulted in four convictions (one in each case): (1) second degree robbery
(Pen. Code, § 211;1 case No. SS131590A), (2) burglary (§ 459; case No. SS131649A),
(3) failure to appear on a felony charge (§ 1320.5; case No. SS131650A), and
(4) possession of a controlled substance (Health & Saf. Code, § 11350; case
No. SS130616A).
       The trial court imposed a six-year aggregate sentence pursuant to the plea
agreement. The aggregate sentence was comprised of a four-year term for the robbery
(the two-year midterm, doubled due to a prior strike), a consecutive 16-month term for
the burglary (one-third of the midterm, doubled due to a prior strike), a consecutive eight-
month term for the failure to appear on a felony charge (one-third of the midterm), and a
concurrent two-year term (the midterm) for the possession of a controlled substance.
       In April of 2015, petitioner filed a petition for resentencing under Proposition 47,
indicating he was seeking reduction of his burglary conviction in case No. SS131649A.
(See § 1170.18, subd. (a).)
       At a hearing on May 6, 2015, at which petitioner was not present but was
represented by counsel, the trial court granted the petition as to both the burglary and
the possession of a controlled substance convictions, designating those offenses as
misdemeanors and dismissing the strike allegation as to the burglary. The clerk’s
minutes reflect that the trial court then resentenced petitioner “pursuant to stipulation,”
imposing a six-year term for the robbery and a concurrent four-year term for the failure
to appear.
       On October 21, 2015, petitioner filed a petition for writ of habeas in the trial court,
raising sentencing issues. The trial court denied the petition, finding that petitioner had


       1
           All further statutory references are to the Penal Code unless otherwise indicated.

                                               3
“consented, as a condition of his plea agreements in both cases, to waive his right to an
appeal or any post-conviction writ review.”2 Petitioner then filed a petition for writ of
habeas corpus in this court in pro per, followed by a supplemental petition by counsel
which raised additional issues, and we issued an order to show cause as to each petition.

                                   III.   DISCUSSION
       A.     Jurisdiction to Resentence on Robbery and Failure to Appear Counts
       Petitioner argues that when his convictions of burglary and possession of a
controlled substance were reduced to misdemeanors pursuant to Proposition 47, the trial
court was required to delete those terms from his six-year aggregate sentence, which
would have reduced his sentence by 16 months. Instead, the trial court resentenced
petitioner to the same aggregate six-year term it had originally imposed, by imposing a
six-year term for the robbery instead of the original four-year term. Petitioner contends
the trial court had no jurisdiction to resentence him on counts unaffected by the section
1170.18 petition, and that its failure to reduce his aggregate term is inconsistent with the
purpose of Proposition 47.
              1.     Estoppel
       The Attorney General argues that petitioner should be estopped from challenging
his sentence because he stipulated to the six-year robbery term. However, petitioner was
not present at the resentencing hearing, and he contends his counsel was ineffective for
failing to object when the trial court resentenced petitioner without reducing his
aggregate sentence. Thus, in addressing petitioner’s ineffective assistance of counsel
claim, we would need to reach the merits of his claim that the trial court lacked

       2
         Petitioner had signed a “Waiver of Rights” form in each case at the time of his
pleas. The form included the following statement: “I hereby waive and give up all rights
regarding state and federal writs and appeals. This includes, but is not limited to, the
right to appeal my conviction, the judgment, and any other orders previously issued by
this court. I agree not to file any collateral attacks on my conviction or sentence at any
time in the future. . . .”

                                              4
jurisdiction to increase the terms for convictions not affected by the granting of his
petition for recall of sentence. (See People v. Rodrigues (1994) 8 Cal.4th 1060, 1125-
1126 [reaching merits of waived issue because of defendant’s claim that trial counsel was
ineffective for failing to object].)
       Further, as petitioner points out in his traverse, it is unclear whether the phrase
“pursuant to stipulation” referenced in the clerk’s minutes referred to the original
stipulated sentence or a new stipulation entered by petitioner’s counsel at the
resentencing hearing. If the phrase “pursuant to stipulation” referred to the original
stipulated sentence, petitioner is not barred from seeking modification of that sentence,
because “by its plain language section 1170.18 applies to convictions by trial or plea.”
(T.W. v. Superior Court (2015) 236 Cal.App.4th 646, 651; see ibid. [“the trial court erred
by engrafting a plea agreement disqualifier into” section 1170.18]; Doe v. Harris (2013)
57 Cal.4th 64, 74 [“the terms of the plea agreement can be affected by changes in the
law”].) We proceed to consider the merits of petitioner’s claim.
               2.     Analysis
       Two recent cases have held that a trial court has jurisdiction to resentence in a
multiple felony count case following the granting of a section 1170.18 petition as to
only some of the counts: People v. Sellner (2015) 240 Cal.App.4th 699, 701-702
(Sellner) and People v. Roach (2016) 247 Cal.App.4th 178, 183 (Roach). (See also
People v. Cortez (2016) 3 Cal.App.5th 308, 317 [trial court may “revisit all of its
misdemeanor sentencing decisions” after granting a section 1170.18 petition]; People v.
Rouse (2016) 245 Cal.App.4th 292, 300.)
       In Sellner, the defendant was originally sentenced on two counts in two separate
cases. (Sellner, supra, 240 Cal.App.4th at p. 701.) Her sentence included a principal
term of three years for the first count and a consecutive eight-month subordinate term
(calculated at one-third of the two-year midterm) for the second count. (Ibid.) The trial
court granted the defendant’s Proposition 47 petition for resentencing as to the conviction

                                              5
underlying the principal term, reduced that conviction to a misdemeanor, then
resentenced the defendant for the second count, increasing the sentence on that count
from an eight-month subordinate term to a two-year midterm. (Sellner, supra, at p. 701.)
On appeal, the Sellner defendant argued that the trial court had no jurisdiction to
resentence her on the second count, but the appellate court disagreed. The court
explained that when consecutive terms are imposed, “ ‘the judgment or aggregate
determinate term is to be viewed as interlocking pieces consisting of a principal term and
one or more subordinate terms. [Citation.]’ ” (Ibid.) Further, because the Proposition 47
reduction resulted in a modification of the principal term, “the trial court not only was
vested with jurisdiction to resentence in [the second case], it was required to do so.
[Citations.]” (Sellner, supra, at pp. 701-702.)
       In Roach, the defendant was originally sentenced on four felony counts in three
separate cases. (Roach, supra, 247 Cal.App.4th at p. 182.) His aggregate four-year, four-
month sentence was comprised of a three-year principal term for possession of
methamphetamine, consecutive eight-month subordinate terms for unlawful possession of
a firearm and receiving stolen property, and a concurrent three-year subordinate term for
reckless driving. (Ibid.) The trial court granted the defendant’s Proposition 47 petition
for resentencing as to the possession of methamphetamine conviction and the receiving
stolen property conviction. The trial court resentenced the defendant on all four counts,
so that the defendant’s aggregate sentence was still four years four months, by imposing a
three-year principal term for the reckless driving conviction, a consecutive eight-month
subordinate term for the unlawful possession of a firearm conviction, and a consecutive
eight-month jail term for the two counts that had been reduced to misdemeanors. (Roach,
supra, at p. 182.) On appeal, the Roach defendant argued that “the trial court erred in
resentencing him to the same aggregate sentence originally imposed on his convictions in
three cases” rather than imposing “ ‘an overall shorter sentence.’ ” (Id. at p. 183.) The
Roach court disagreed, holding that “where a petition under section 1170.18 results in

                                              6
reduction of the conviction underlying the principal term from a felony to a
misdemeanor, the trial court must select a new principal term and calculate a new
aggregate term of imprisonment, and in doing so it may reconsider its sentencing
choices.” (Id. at p. 185.)
       Petitioner argues that Sellner and Roach erroneously concluded that a trial court
may resentence a defendant on convictions in “other cases” after granting a
Proposition 47 resentencing petition. Petitioner notes that subdivision (n) of
section 1170.18 provides: “Nothing in this and related sections is intended to diminish
or abrogate the finality of judgments in any case not falling within the purview of this
act.” Petitioner contends that two of his cases were ones “not falling within the purview”
of Proposition 47 (§ 1170.18, subd. (n)), since his petition for resentencing did not
pertain to the convictions in those cases.
       We do not agree that section 1170.18, subdivision (n) precludes a court from
resentencing a defendant on convictions from separate cases when the terms for those
convictions are part of the defendant’s aggregate sentence. An aggregate sentence is
comprised of the principal term and any subordinate terms, even if the convictions arose
out of “different proceedings or courts.” (§ 1170.1, subd. (a).) Thus, when a trial court
is called upon to resentence the defendant, it retains jurisdiction over all component parts
of the aggregate sentence. (See Roach, supra, 247 Cal.App.4th at p. 194 [nothing in
section 1170.18 “can reasonably be read to restrict the trial court’s discretion to impose
the same aggregate term upon resentencing”].) In other words, when an aggregate
sentence includes convictions “falling within the purview” of Proposition 47 (§ 1170.18,
subd. (n)) as well as convictions not affected by Proposition 47, the trial court has
jurisdiction to resentence on all of the convictions under section 1170.1, subdivision (a).
       We also do not agree with petitioner that permitting a trial court to resentence him
“in the manner in which it did” is inconsistent with the purpose of Proposition 47. A
stated purpose of Proposition 47 was to “[r]equire misdemeanors instead of felonies for

                                              7
nonserious, nonviolent crimes like petty theft and drug possession, unless the defendant
has prior convictions for specified violent or serious crimes” (Prop. 47, § 3, as approved
by voters, Gen. Elec. (Nov. 4, 2014), eff. Nov. 5, 2014), but none of the stated purposes
was to decrease aggregate sentences in all cases in which Proposition 47 relief was
granted.
       We note that in Sellner and Roach, the defendants’ Proposition 47 petitions
pertained to the convictions underlying the principal terms. In the instant case, the
granting of petitioner’s Proposition 47 petition did not affect the principal term, i.e., the
four-year term imposed for the robbery conviction. Nonetheless, the trial court had
jurisdiction to resentence petitioner on both the robbery conviction and the failure to
appear conviction.
       A trial court has jurisdiction to reconsider its prior sentencing choices “on remand
following the reversal of a felony count for which a subordinate term had been imposed,”
and the court may impose “a higher term for the principal, or base, term, so long as the
total prison term for all affirmed counts does not exceed the original aggregate sentence.”
(People v. Burbine (2003) 106 Cal.App.4th 1250, 1253 (Burbine).) In Burbine, the
defendant had originally been sentenced to the 12-year midterm for continuous sexual
abuse of a child, with consecutive two-year terms (calculated at one-third of the midterm)
for two counts of committing a lewd act on a child, for an aggregate 16-year sentence.
(Id. at p. 1254.) One of the lewd act convictions was reversed on appeal and the matter
was remanded for resentencing. (Ibid.) At the resentencing hearing, the trial court
imposed the 16-year upper term for the continuous sexual abuse of a child conviction and
a concurrent six-year term for the lewd act conviction. (Id. at p. 1255.) The appellate
court upheld the recalculated sentence, rejecting “the proposition that a remand for
resentencing vests the trial court with jurisdiction only over that portion of the original
sentence pertaining to the count that was reversed, and not over his sentence for the
affirmed counts” and concluding, instead, that “upon remand for resentencing after the

                                               8
reversal of one or more subordinate counts of a felony conviction, the trial court has
jurisdiction to modify every aspect of the defendant’s sentence on the counts that were
affirmed, including the term imposed as the principal term.” (Id. at pp. 1257, 1259; see
also People v. Castaneda (1999) 75 Cal.App.4th 611, 614 [permissible to increase
sentence on principal term upon resentencing following remand for resentencing due to
improper imposition of an enhancement].)
       Similarly, “[w]hen a sentence is subject to ‘recall’ under section 1170,
subdivision (d), the entire sentence may be reconsidered.” (People v. Garner (2016)
244 Cal.App.4th 1113, 1118 (Garner).) In Garner, the court held that the same principle
applied to a petition for “recall of sentence” under section 1170.126, subdivision (b),
enacted as part of the Three Strikes Reform Act of 2012 (Proposition 36). (Garner,
supra, at p. 1118.) In Garner, the defendant was convicted of receiving stolen property
and had admitted three prior prison terms as well as four strikes. (Id. at p. 1115.) The
trial court originally imposed a sentence of 25 years to life for the receiving stolen
property conviction and struck the punishment for the prior prison terms. (Id. at p. 1116.)
After Proposition 36 passed, the defendant successfully petitioned for recall of sentence.
At the resentencing hearing, the trial court imposed a six-year term for the receiving
stolen property conviction and imposed three consecutive one-year terms for the prior
prison terms. (Garner, supra, at p. 1116.) The Garner court rejected the defendant’s
claim that “the trial court, in recalculating his sentence, was limited to resentencing on
the base offense, and could not impose any sentence for the previously stricken prison
term enhancements.” (Id. at p. 1117.)
       The instant case likewise involves a petition for “recall of sentence.” (§ 1170.18,
subd. (a).) Thus, when the trial court granted petitioner’s petition and reduced two of his
felony convictions to misdemeanors, it had jurisdiction to recalculate the terms for the
two remaining felony convictions and could increase those terms, including the original



                                              9
principal term, so long as the new aggregate sentence did not exceed the original
aggregate sentence. (See § 1170.18, subd. (e).)
              3.     Ineffective Assistance of Counsel
       Petitioner contends he received ineffective assistance of counsel at his
resentencing hearing, because his counsel did not object to the increased terms for the
robbery and failure to appear convictions, and in fact may have stipulated to the
recalculated sentence.
       “To prevail on a claim of ineffective assistance of counsel, the defendant must
show counsel’s performance fell below a standard of reasonable competence, and that
prejudice resulted. [Citations.]” (People v. Anderson (2001) 25 Cal.4th 543, 569
(Anderson); see also Strickland v. Washington (1984) 466 U.S. 668, 687-688, 694.)
Prejudice is shown where there is a reasonable probability that, “ ‘ “ ‘but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the
outcome.’ ” ’ [Citations.]” (Anderson, supra, at p. 569.)
       In this case, even assuming that reasonable counsel would have objected at the
resentencing hearing when the trial court increased the terms for the robbery and failure
to appear convictions, petitioner has not shown prejudice. As we have explained, the trial
court had jurisdiction to increase the terms for those convictions so as to arrive at the
same aggregate term that it had originally imposed. Petitioner does not argue that if his
trial counsel had objected, the trial court would have exercised its discretion and imposed
a lower aggregate term. Petitioner therefore cannot prevail on his ineffective assistance
of counsel claim.




                                             10
       B.     Failure to Appear on a Felony
       Petitioner next argues that his conviction of failure to appear on a felony charge
(§ 1320.5) should be vacated because the underlying felony charge (possession of a
controlled substance) was reduced to a misdemeanor pursuant to Proposition 47.3
       Petitioner relies on section 1170.18, subdivision (k), which provides: “Any felony
conviction that is recalled and resentenced under subdivision (b) or designated as a
misdemeanor under subdivision (g) shall be considered a misdemeanor for all purposes,
except that such resentencing shall not permit that person to own, possess, or have in his
or her custody or control any firearm or prevent his or her conviction under Chapter 2
(commencing with Section 29800) of Division 9 of Title 4 of Part 6.”
       Petitioner points out that an element of section 1320.5 is that the person be
“charged with or convicted of [the commission of] a felony,” and he argues that the
“predicate offense” was reduced to a misdemeanor and is now “a misdemeanor for all
purposes” under section 1170.18, subdivision (k). Since there is no longer a felony on
which he was required to appear, he claims his conviction cannot stand.
       The Attorney General contends petitioner’s claim is “foreclosed by the plain
language” of section 1320.5, since at the time of petitioner’s failure to appear, he was
“charged with a felony.” The Attorney General argues that it is “immaterial” that
petitioner’s ultimate conviction was for a felony.
       The critical statutory language at issue is the phrase “shall be considered a
misdemeanor for all purposes.” (§ 1170.18, subd. (k).) “As in any case involving
statutory interpretation, our fundamental task here is to determine the [legislative body’s]



       3
        This issue is currently pending in the California Supreme Court. (See People v.
Perez (2015) 239 Cal.App.4th 24, review granted Nov. 18, 2015, S229046 [briefing
deferred pending decision in People v. Buycks (2015) 241 Cal.App.4th 519, review
granted Jan. 20, 2016, S231765]; see also People v. Eandi (2015) 239 Cal.App.4th 801,
review granted Nov. 18, 2015, S229305.)

                                             11
intent so as to effectuate the law’s purpose. [Citation.] We begin by examining the
statute’s words, giving them a plain and commonsense meaning. [Citation.] We do not,
however, consider the statutory language ‘in isolation.’ [Citation.] Rather, we look to
‘the entire substance of the statute . . . in order to determine the scope and purpose of the
provision . . . . [Citation.]’ [Citation.] That is, we construe the words in question ‘ “in
context, keeping in mind the nature and obvious purpose of the statute . . . .” [Citation.]’
[Citation.] We must harmonize ‘the various parts of a statutory enactment . . . by
considering the particular clause or section in the context of the statutory framework as a
whole.’ [Citations.]” (People v. Murphy (2001) 25 Cal.4th 136, 142.)
       There is no specific language in Proposition 47 supporting petitioner’s argument
that the redesignation of the conviction underlying his failure to appear conviction
automatically invalidates the failure to appear conviction, which was valid at the time of
conviction. Proposition 47 created a specific procedure for persons who are currently
serving a sentence for a felony that would have been a misdemeanor under
Proposition 47, and it established criteria for resentencing and stated the effect of such
resentencing. (§ 1170.18, subds.(a)-(d), (i)-(k).) Proposition 47 did not, however,
establish a procedure for redesignation of any other convictions, including convictions
that are ancillary or collateral to a redesignated conviction.
       As petitioner points out, the phrase “shall be considered a misdemeanor for all
purposes” (§ 1170.18, subd. (k)) is similar to a phrase found in section 17,
subdivision (b), which states in part: “When a crime is punishable, in the discretion of
the court, either by imprisonment in the state prison or imprisonment in a county jail
under the provisions of subdivision (h) of Section 1170, or by fine or imprisonment in the
county jail, it is a misdemeanor for all purposes . . . .” (Italics added.) Section 17,
subdivision (b) was construed in People v. Park (2013) 56 Cal.4th 782 (Park), which
held that a felony conviction properly reduced to a misdemeanor under section 17,
subdivision (b) could not subsequently be used to support an enhancement for a prior

                                              12
serious felony conviction under section 667, subdivision (a). (Park, supra, at p. 798.) In
Park, the underlying felony conviction had been reduced to a misdemeanor prior to the
proceedings in which the defendant was alleged to have suffered a prior serious felony
conviction. (Id. at pp. 787-788.) The court noted that this timing was significant: the
defendant would have been “subject to the section 667(a) enhancement had he committed
and been convicted of the present crimes before the court reduced the earlier offense to a
misdemeanor.” (Id. at p. 802.)
       In contrast to Park, at the time petitioner failed to appear on a felony charge, the
underlying felony charge had not yet been reclassified as a misdemeanor. Thus, at the
time of his failure to appear, petitioner was “charged with . . . a felony.” (§ 1320.5.)
Moreover, the gravamen of a violation of section 1320.5 is “the defendant’s act of
jumping bail” (People v. Walker (2002) 29 Cal.4th 577, 585 (Walker)), not the nature of
the crime for which the defendant is ultimately convicted. In fact, a defendant may be
convicted of violating section 1320.5 even if he or she is not ultimately convicted of “the
charge for which he or she was out on bail when failing to appear in court as ordered.
[Citations.]” (Walker, supra, at p. 583.) Thus, even at the time of the resentencing
hearing in this case, petitioner’s conviction of failure to appear on a felony charge was
still valid. Despite the fact that the underlying felony charge had been reduced to a
misdemeanor pursuant to Proposition 47, the trial court was not required to vacate
petitioner’s failure to appear conviction.
       C.     Right to be Present at Resentencing Hearing
       In his supplemental petition for writ of habeas corpus, petitioner contends he had a
constitutional and statutory right to be present at the May 6, 2015 resentencing hearing.
As we shall explain, since the trial court had jurisdiction to reconsider the entire sentence
at that proceeding, petitioner is correct.




                                             13
              1.     Procedural Bar
       The Attorney General asserts that petitioner’s claim is procedurally barred because
he could have raised the issue on direct appeal following the resentencing hearing. (See
In re Reno (2012) 55 Cal.4th 428, 490; In re Harris (1993) 5 Cal.4th 813, 827 (Harris)
[petition for a writ of habeas corpus “ ‘ordinarily may not be employed as a substitute for
an appeal’ ”].) In response, petitioner argues that because he was denied the right to be
present at the resentencing hearing, he was also effectively denied the right to file a
timely appeal after that hearing. Petitioner points out that his trial counsel sent him a
letter detailing the outcome of the resentencing hearing in September of 2015, which was
well beyond the time in which petitioner could have filed a notice of appeal. As the
Attorney General does not dispute that petitioner did not receive timely notice of the
outcome of the resentencing hearing, we will proceed to consider the merits of
petitioner’s claim. (See Harris, supra, at p. 829 [court may consider a petition for writ of
habeas corpus that is essentially a substitute for appeal where there are “special
circumstances” excusing the petitioner’s failure to appeal].)
              2.     Analysis
       The Attorney General does not contest the merits of petitioner’s claim that he
had a right to be present at his resentencing hearing. It is well settled that sentencing is
a critical stage of criminal proceedings. (See People v. Doolin (2009) 45 Cal.4th 390,
453.) “[T]he defendant’s right to be present extends to the imposition of a new
sentencing package after an original sentencing package is vacated in its entirety on
appeal and the case is remanded for resentencing. [Citation.]” (U.S. v. Jackson (11th
Cir. 1991) 923 F.2d 1494, 1496.) Further, section 977, subdivision (b) requires a
defendant to be “personally present . . . at the time of the imposition of sentence,” unless
the defendant has executed a written waiver. (Cf. People v. Fedalizo (2016) 246
Cal.App.4th 98, 109 [defendant had right to be present at Proposition 47 resentencing on
misdemeanor but could waive that right through counsel pursuant to section 977,

                                              14
subdivision (a)]; People v. Superior Court (Kaulick) (2013) 215 Cal.App.4th 1279, 1299
[defendant has the right to be personally present for resentencing after finding of
eligibility under Proposition 36/Three Strikes Reform Act].) Thus, petitioner did have
the right to be present at the May 6, 2015 sentencing hearing.
              3.      Prejudice
       We next address petitioner’s claim that a violation of the right to be present at a
resentencing hearing is structural error, such that he is entitled to a new resentencing
hearing without showing prejudice. Petitioner cites two cases in support of his claim:
People v. Mora (2002) 99 Cal.App.4th 397 and People v. Arbee (1983) 143 Cal.App.3d
351. In both cases, the appellate courts reversed and remanded for new sentencing
hearings after finding the defendants were denied their right to be present. However,
neither case addressed the question of whether the error was structural or subject to
harmless error analysis. Thus, those cases do not support petitioner’s claim. As the
California Supreme Court has held, “Under the federal Constitution, error pertaining to a
defendant’s presence is evaluated under the harmless-beyond-a-reasonable-doubt
standard set forth in Chapman v. California (1967) 386 U.S. 18, 23.” (People v. Davis
(2005) 36 Cal.4th 510, 532.)
       Petitioner contends the results of the May 6, 2015 resentencing hearing would
have been different if he had been present because he could have given “input” on his
rehabilitation. However, petitioner has not shown that he has been making efforts at
rehabilitation, nor has he provided authority for his claim that rehabilitation is relevant
once the trial court has made the decision to resentence. (Cf. § 1170.18, subd. (b)(2)
[rehabilitation is relevant to a trial court’s decision to deny a petition for resentencing
because the petitioner poses an unreasonable risk of danger to public safety].)
       Petitioner also asserts that his presence would have affected the trial court’s
“mistaken view” that it was required to impose the original six-year sentence. Petitioner
has not provided a reporter’s transcript of the resentencing proceeding. Thus, it is unclear

                                              15
whether the trial court believed it was required to reimpose the original stipulated six-
year sentence or whether the phrase “pursuant to stipulation” referenced a new stipulation
entered by petitioner’s counsel at the resentencing hearing. Petitioner relies on comments
by the same trial court in a different case (People v. Dunn (2016) 248 Cal.App.4th 518),
but that case is inapposite, because it involved denial of a Proposition 47 petition rather
than a resentencing.
       In sum, the violation of petitioner’s right to be present at the resentencing hearing
was harmless beyond a reasonable doubt.
       D.     Imposition of Second-Strike Sentence for Failure to Appear
       Petitioner contends he received an unauthorized second-strike sentence for the
failure to appear conviction: a concurrent four-year term—i.e., the two-year midterm,
doubled. The Attorney General concedes that the trial court erred in this respect.
       When petitioner pleaded guilty to failure to appear on a felony charge, a strike
allegation was dismissed as to that count. At the same time, petitioner pleaded guilty to
the three other charges, and he admitted strike allegations as to two of those charges
(robbery and burglary). In imposing the original six-year sentence, the trial court
imposed doubled terms for the robbery and burglary convictions, but not for the failure
to appear conviction.
       At the Proposition 47 resentencing hearing held on May 6, 2015, the trial court
imposed a concurrent doubled term of four years for petitioner’s conviction of failure to
appear on a felony charge. The clerk’s minutes do not indicate that the People sought to
reinstate the strike allegation as to the failure to appear conviction, and it does not appear
that the People moved to withdraw from the original plea bargain. Thus, the trial court
imposed an unauthorized sentence when it doubled the term for petitioner’s failure to
appear conviction.




                                              16
                                    IV.    DISPOSITION
       As to the claims raised in the original petition for writ of habeas corpus, we deny
relief. As to the claims raised in the supplemental petition for writ of habeas corpus, we
find that petitioner is entitled to relief on his claim that the trial court erroneously
imposed a second-strike sentence for his conviction of failure to appear on a felony
charge.
       We therefore order petitioner’s sentence modified to reflect a two-year term for
the conviction of failure to appear on a felony charge. The clerk of the superior court is
directed to prepare an amended abstract of judgment and to forward it to the Department
of Corrections and Rehabilitation.


                                     ___________________________________________
                                     BAMATTRE-MANOUKIAN, J.


WE CONCUR:


__________________________
ELIA, ACTING P.J.


__________________________
MIHARA, J.




                                               17
Trial Court:                Monterey County Superior Court
                            Superior Court Nos.: SS131590A, SS131650A


Trial Judge:                Hon. Lydia M. Villarreal


Attorney for Petitioner:    Jonathan Grossman
Salvador Martinez, Jr.      Sixth District Appellate Program


Attorneys for Respondent:   Kamala D. Harris
The People                  Attorney General of California
                            Gerald A. Engler
                            Chief Assistant Attorney General
                            Jeffrey M. Laurence
                            Senior Assistant Attorney General
                            Seth K. Schalit
                            Supervising Deputy Attorney General
                            Amit Arun Kurlekar
                            Deputy Attorney General